Citation Nr: 0817555	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  05-23 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1986 to September 
1986 and from October 1987 to February 1992.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (RO) which denied service connection for 
PTSD.  

The veteran testified at a March 2008 Travel Board hearing; 
the hearing transcript has been associated with the claims 
file.  

The Board notes that in a March 2007 rating decision, the RO 
granted service connection for peptic ulcer disease and 
assigned a 10 percent evaluation effective January 30, 2006.  
In a June 2007 notice of disagreement, the veteran indicated 
that he disagreed with the assigned rating and effective 
date.  A VA Form 9 (substantive appeal) was received in 
August 2007, prior to issuance of an October 2007 statement 
of the case.  A substantive appeal was not received 
subsequent to issuance of the October 2007 statement of the 
case, rendering the claim procedurally defective.  Thus, the 
issues of entitlement to an increased evaluation for peptic 
ulcer disease, and entitlement to an effective date prior to 
January 30, 2006 for service connection for peptic ulcer 
disease are not currently before the Board.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997); see also In re Fee 
Agreement of Cox, 10 Vet. App. 361, 374 (1997).  The RO 
should clarify with the veteran if wishes to appeal the 
issues entitlement to an increased evaluation for peptic 
ulcer disease, and entitlement to an effective date prior to 
January 30, 2006 for service connection for peptic ulcer 
disease, and if so, should offer him an opportunity to 
perfect his appeal.  


FINDING OF FACT

The most probative medical evidence does not establish a 
diagnosis of PTSD that is etiologically related to a verified 
inservice stressor.





CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In a November 2003 letter, VA informed the veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  VA in effect asked 
the veteran to provide any evidence that pertains to his 
claim.  

A corrective October 2007 VCAA notice asked the veteran to 
provide any evidence that pertains to his claim, and provided 
the veteran with notice of the type of evidence necessary to 
establish a disability rating and effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This 
notice was not received prior to the initial rating decision.  
Despite the inadequate timing of this notice, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
As the Board concludes below that the preponderance of the 
evidence is against the veteran's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
There is no indication that any notice deficiency reasonably 
affects the outcome of this case.  Thus, the Board finds that 
any failure is harmless error.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006). 

The veteran's service medical records, VA and private 
treatment records, VA examinations, hearing transcripts, and 
lay statements have been associated with the claims file.  VA 
has provided the veteran with every opportunity to submit 
evidence and arguments in support of his claim, and to 
respond to VA notices.  The veteran has not made the Board 
aware of any additional evidence that needs to be obtained 
prior to appellate review.  In various lay statements, the 
veteran contends that the VA examinations in this case were 
inaccurate or insufficient.  The Board notes that the veteran 
has been afforded three VA psychiatric examinations.  Upon 
reviewing the examination reports, the Board finds that they 
are sufficient to properly adjudicate this matter.   
Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained.  The record is complete and the 
case is ready for review. 

B.  Law and Analysis

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).  Service connection for PTSD requires the 
following three elements: [1] a current medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), [2] credible supporting evidence that the claimed 
in-service stressor(s) actually occurred, and [3] medical 
evidence of a causal relationship between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f) (2007).  If a PTSD 
claim is based on in-service personal assault, evidence from 
sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident. 
See 38 C.F.R. § 3.304(f) (2007).

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate evidence based on places, 
types, and circumstances of service, as shown by the 
veteran's military records and all pertinent medical and lay 
evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see 
also 38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.304(f) 
(2007).  The evidence necessary to establish the occurrence 
of an in-service stressor for PTSD will vary depending on 
whether or not the veteran "engaged in combat with the 
enemy." Id.

If VA determines that the veteran engaged in combat with the 
enemy and that the alleged stressor is related to combat, 
then the veteran's lay testimony or statements are accepted 
as conclusive evidence of the occurrence of the claimed 
stressor. 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f).  No further development or corroborative evidence 
is required, provided that the claimed stressor is 
"consistent with the circumstances, conditions, or hardships 
of the veteran's service." Id.

If, however, VA determines that the veteran did not engage in 
combat with the enemy or that the alleged stressor is not 
related to combat, the veteran's lay testimony by itself is 
not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other evidence to corroborate the veteran's testimony or 
statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 
(1996).  Corroboration of every detail, including the 
veteran's personal participation is not required; rather the 
veteran only needs to offer independent evidence of a 
stressful event that is sufficient to imply his or her 
personal exposure. Suozzi v. Brown, 10 Vet. App. 307 (1997).  
See also Pentecost v. Principi, 16 Vet. App. 124 (2002) 
(holding that a veteran need not corroborate his actual 
physical proximity to (or firsthand experience with), and 
personal participation in rocket attacks while stationed in 
Vietnam.) 

The veteran's Form DD 214 shows that the veteran received, 
among other decorations and medals, the Southwest Asia 
Service Medal with two Bronze Service Stars, indicating that 
he served during the Gulf War in the Southwest Asia theater 
of Operations.  The veteran's Form DD 214 and personnel 
records show that his primary specialty was as an 
administrative specialist.  His personnel records note, 
however, that the veteran had duty in an imminent danger pay 
area in Southwest Asia from January 1991 to February 1991.  
In his hearing testimony and in various lay statements, the 
veteran reported that he was in an armored artillery unity, 
2nd Artillery Calvary Regiment.  He reported coming under 
fire when he first arrived in Iraq, and reported that he was 
involved in a tank battle.  He reported that afterward, he 
had to help clear the dead bodies.  The veteran submitted 
photos in support of his claim.  

In the instant case, the Board does not need to address 
whether the veteran's claimed stressor is sufficiently 
supported by corroborating evidence because the veteran does 
not have a confirmed diagnosis of PTSD which conforms to the 
DSM-IV criteria as required by 38 C.F.R. § 4.125(a).  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See 38 U.S.C.A. § 
1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  

Service medical records do not reflect any psychiatric 
problems in service.  A separation examination is not 
associated with the claims file. 

A VA psychiatric examination was completed in May 1997.  The 
examiner reviewed the claims file, interviewed the veteran 
and reviewed his history, and psychological testing was 
completed.  Psychological testing included the Minnesota 
Multiphasic Personality Inventory II (MMPI-2), the Shipley 
Institute Living Scale, and the Mississippi Combat Related 
Scale.  On the MMPI-2, the veteran showed no significant 
problems in any of the scales.  The examiner noted that the 
veteran had an elevated "L" scale, which might indicate 
that he was trying to portray himself in a good light.  
Otherwise, according to his MMPI profile, the veteran was 
experiencing no significant psychological trauma at that 
time.  The Shipley Institute of Living Scale indicated an 
above average intelligence reading.  The Mississippi Combat 
Related Scale yielded a nonsignificant score secondary to 
combat stress.   The examiner concluded that the veteran had 
no DSM-IV diagnoses at that time.  The examiner noted that 
the veteran felt he had no psychological trauma that was 
evidencing itself at that time.  He worked hard on the 
psychological tests that were given and gave what appeared to 
be truthful answers.  He appeared to be suffering from no 
acute distress at that time. 

A September 2003 VA psychiatric examination included a review 
of the claims file.  The veteran denied being followed up by 
a psychiatrist at that point.  He reported having depression 
since he left the Gulf War.  He did not appear to have any 
major depressive symptoms by report; he indicated symptoms 
such as smelling bodies that related back to when he was in 
the Gulf War.  He reported that noises made him very anxious 
and reported recurrent memories from the Gulf War.  He 
reported having memory loss.  He reported relationship 
problems with his wife.  The veteran drank about one bottle 
of wine three to four times a week.  A mental status 
examination was completed.  The veteran was given a diagnosis 
of rule out PTSD, and rule out alcohol abuse.  The examiner 
stated that the veteran had given enough symptoms to rule out 
PTSD at that point, and also to rule out alcohol abuse.  Even 
though the veteran reported that he did not have impairment 
on his function, there was some impairment on social 
function.  The examiner stated that he was unsure if this was 
related to the diagnosis of rule out PTSD versus alcohol 
abuse.  The examiner recommended psychological testing 
including the MMPI to check for PTSD symptoms before a final 
diagnosis.  

The veteran had an initial psychiatric intake at the Vet 
Center in November 2003.  The intake was completed by a J.B., 
licensed clinical social worker at the Vet Center.  J.B. 
concluded that the veteran had symptoms consistent with a 
diagnosis of PTSD that included isolation, withdraw, sleep 
disturbance, difficulty focusing and concentrating, and 
intrusive thoughts.  The Board notes that J.B.'s assessment 
did not conform to the DSM-IV criteria as required by 38 
C.F.R. § 4.125(a).  Progress notes from the Vet Center dated 
from October 2003 to January 2005 have been associated with 
the file.  The veteran attended a Gulf War Group and reported 
symptoms of isolation, depression, poor sleep, and anger.  

In a December 2003 letter J.B. stated that the veteran 
experienced brief but intense combat in the Gulf War, and 
stated that the combat trauma described by the veteran was of 
a sufficient intensity to cause PTSD.  He also stated that 
the veteran had symptoms consistent with a diagnosis of PTSD.  
In a January 2005 Closing Note from the Vet Center which 
appears to have been signed by J.B. it was noted that the 
veteran has not returned to the Vet Center in six months and 
that attempts to contact him had been unsuccessful.  It was 
reported further that the veteran had attended two Gulf War 
Support Groups and was seen individually twelve times.  He 
was noted to have exhibited some signs of PTSD or subclinical 
PTSD.  The plan was to provide support if he returned.

A March 2004 VA examiner, who reviewed the veteran's medical 
record and claims file, found that the veteran needed to be 
referred for a full and complete evaluation for PTSD 
including psychometric testing.  He noted that this appeared 
to be a very complicated case.  

A full PTSD examination was completed during a subsequent 
March 2004 VA examination.  The veteran's claims file and 
history was reviewed.  The veteran was interviewed.  He 
described his in-service stressor and current symptoms.  The 
examiner noted that the veteran had been seeing a social 
worker at the Vet Center for symptoms which the veteran felt 
were related to his experiences in the Persian Gulf.  The 
veteran described problems with memory loss and relationship 
problems.  A mental status examination was completed.  
Diagnostic testing included the MMPI-2 and the Wechsler 
Memory Scale (WMS-3).  The veteran produced an invalid 
profile on the MMPI-2 due to over endorsement of symptoms.  
The examiner stated that he endorsed symptoms which were not 
even experienced by hospitalized psychiatric patients.  To 
produce this type of profile, the examiner stated that it was 
highly likely that he was exaggerating for purposes of 
secondary gain.  On the WMS-3, the veteran's scores were too 
low to be meaningful.  His scores appeared to be consistent 
with poor effort.  The examiner stated that since no accurate 
measures could be obtained, his memory could not be 
adequately assessed.  

The examiner stated, in conclusion, that the veteran had been 
evaluated twice before for PTSD.  The first time, he was 
given no diagnosis.  The second time he was given a diagnosis 
of rule out PTSD, rule out alcohol abuse.  Psychological 
testing was recommended by a September 2003 VA examiner.  
However, the veteran's test results did not add anything to 
the diagnostic picture since he consistently exaggerated his 
symptoms, both on the personality inventory as well as the 
memory tests.  Given his tendency toward exaggerating his 
symptoms on the psychological tests, the examiner opined that 
it was likely that he was also exaggerating symptoms in the 
interview.  The examiner stated that the veteran may have 
been suffering from some memory problems and from anxiety and 
depression, however, the test results could not be 
interpreted due to his having exaggerated his symptoms.  The 
veteran was diagnosed with dysthymia.  

The veteran has submitted various lay statements in support 
of his claim from friends and family.  Lay statements 
describe witnessed symptomatology such as memory loss, loss 
of concentration, social isolation and withdrawal, and anger.  

Although evidence of record indicates that the veteran may 
have some symptomatology consistent with PTSD, the veteran 
simply does not have a current diagnosis of PTSD which 
conforms to the DSM-IV criteria as required by 38 C.F.R. § 
4.125(a).  A May 1997 VA examination, which included 
psychological testing, shows that the veteran did not have 
PTSD.  It was noted that the veteran appeared to be truthful 
in his answers on psychological testing, and that he appeared 
to be suffering from no acute distress at that time. A 
September 2003 VA examination does not provide a definitive 
diagnosis of PTSD, but instead indicated that additional 
psychological testing, including the MMPI, was needed to 
render a final diagnosis.  A March 2004 VA examination, which 
included psychological testing, also did not reflect a 
diagnosis of PTSD.  The examiner found that the veteran's 
profile on psychological testing was invalid, and could not 
be interpreted due to over endorsement of symptoms on 
psychological testing.  The earliest indication of 
psychiatric treatment of record was in October 2003.  The 
veteran was evaluated for PTSD at the Vet Center in November 
2003.  J.B., a licensed social worker, stated that the 
veteran had symptoms consistent with PTSD.  This statement, 
however, does not constitute a diagnosis of PTSD which 
conforms to the DSM-IV criteria.  

According to CAVC, "the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 
470 (1993).  The credibility and weight to be attached to 
these opinions is within the province of the Board. Id.  The 
most probative evidence of record is provided by VA 
examinations which include objective psychological testing.  
See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that 
VA may favor the opinion of one competent medical expert over 
that of another when VA gives an adequate statement of 
reasons and bases).  The veteran is not shown by objective 
psychological testing to have a confirmed diagnosis of PTSD.  
Although J.B. indicated that the veteran has PTSD, he is not 
a psychiatrist or psychologist, and his assessment was based 
largely on reports as provided by the veteran.  The March 
2004 VA examination found, given the veteran's tendency 
toward exaggerating his symptoms on the psychological tests, 
that it was likely that he was also exaggerating symptoms in 
the interview.  Thus, the Board finds that an assessment 
based on the veteran's reported symptomatology alone is not 
probative in this case.  In light of the foregoing, the Board 
finds that service connection for PTSD is not warranted.  

In making this determination, the Board has considered lay 
statements submitted in support of the veteran's claim.  
However, the determinative issue in this case is one of 
medical causation or diagnosis. See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1991). See also Heuer v. Brown, 7 Vet. App. 379, 384 
(1995) (citing Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993)).  The veteran, in this case, does not have a 
confirmed DSM-IV diagnosis of PTSD.

C.  Conclusion

The veteran does not have a DSM-IV diagnosis of PTSD.  
Therefore, the Board concludes the preponderance of the 
evidence is against finding that the veteran has PTSD 
etiologically related to active service.  The appeal is 
accordingly denied.  In making this determination, the Board 
has considered the provisions of 38 U.S.C.A. § 5107(b) 
regarding benefit of the doubt, but there is not such a state 
of equipoise of positive and negative evidence to otherwise 
grant the veteran's claim.


ORDER

Service connection for PTSD is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


